970 So. 2d 1268 (2007)
STATE of Louisiana
v.
Paul S. HOLLAND.
No. 07-696.
Court of Appeal of Louisiana, Third Circuit.
December 5, 2007.
John F. DeRosier, District Attorney, Carla S. Sigler, Assistant District Attorney, Lake Charles, LA, for State of Louisiana.
Walter M. Sanchez, Lorenzi, Sanchez & Barnatt, LLP, Lake Charles, LA, for Defendant/Appellant Paul S. Holland.
Court composed of MICHAEL G. SULLIVAN, GLENN B. GREMILLION, and BILLY HOWARD EZELL, Judges.
SULLIVAN, Judge.
For the reasons assigned in State v. Holland, 07-695 (La.App. 3 Cir. 12/5/07), 970 So. 2d 1263, 2007 WL 4245701, Defendant's sentences are affirmed; however, the sentences are amended to reflect that he is not eligible for diminution of sentence pursuant to La.R.S. 15:537. This matter is remanded and the trial court is instructed to note the amendment in the court minutes. Further, the trial court is ordered to correct the court minutes to reflect that the sentences are to be served without the benefit of parole.
SENTENCES AFFIRMED AS AMENDED AND REMANDED WITH INSTRUCTIONS.